PER CURIAM.
Pursuant to Fla.R.App.P. 9.140(g), the petitioner has appealed from an order which, apart from correctly striking the five years probation which followed his ten year prison sentence, Villery v. Florida Parole & Probation Commission, 396 So.2d 1107 (Fla.1981), summarily denied his motion for post-conviction relief under Fla.R.Crim.P. 3.850. The court has required the state to respond and has considered that response and the record presented. We find that the petitioner’s contentions are either frivolous on their face or are completely refuted by the transcript of the colloquy which took place when he pled guilty to the charges in question. Since it therefore conclusively appears that the defendant is entitled to no relief, the order under review is
Affirmed.